DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-5, 13-16, and 18-19 in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that Claims 23-30 include the limitations of claims 2-9 and there would not be serious burden.  This is not found persuasive because as discussed in the requirement for restriction, there would be serious burden because the inventions have acquired a separate status in the art in view of their different classification.
The second traversal is on the grounds that claims 6 and 8 do not state that the third and fourth time periods occur “at the same time”. This is not found persuasive because the phrase “at the same time” refers to claims 6 and 8 using the third and fourth time periods to refer to the same process of an overaging, and these time periods do not overlap.
The third traversal is on the grounds that claims 16 and 17 do not state that the overagings occur “at the same time”. This is not found persuasive because the phrase “at the same time” refers to claims 16 and 17 using different time periods regarding the same overaging process, and these time periods do not overlap.
Applicant also asserts in the second and third traversals that no reason is provided as to why there would be a serious burden. As noted in section 11 of the requirement for restriction, “There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) because mutually exclusive species would require contrary/different fields of search”. 
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  "solution again" should be "solution aging".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 13-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5, 8-11, 14-16, and 18-19 are rejected due to dependence upon claims 1 or 13.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO-2019165136-A1), hereinafter Gu.
Regarding Claim 1, Gu teaches an additively manufactured aluminum alloy product ([0003]) the processing of which includes solution heat treatment at about 1100˚F and aging ([0073]) which overlaps the claimed solution aging the aluminum alloy component at a first temperature for a first time period and overaging the aluminum alloy component after the solution aging.
Gu further teaches that the heating should take place for 0.1 to 5 hours ([0071], [0082]) which is within the claimed the first time period is less than five hours.
Gu further teaches the method resulting in equiaxed grains ([0003]) which is a uniform grain feature distribution.

Regarding Claim 2, Gu teaches the claim elements as discussed above. As discussed above, Gu teaches the heating taking place for 0.1 to 5 hours which encompasses the claimed the first time period is between three hours and 45 minutes and four hours and 15 minutes.

Regarding Claim 3, Gu teaches the claim elements as discussed above. Gu further teaches examples in which the heat treatment is performed at 1020˚F ([0172]) which is 548.89˚C as determined by the examiner, which is within the claimed the first temperature is between 530 and 550 degrees Celsius.

Regarding Claim 4, Gu teaches the claim elements as discussed above. Gu further teaches the method including natural aging ([0138]) which overlaps the claimed natural aging the aluminum alloy component for a second time period after the solution aging and before the overaging.

Regarding Claim 8, Gu teaches the claim elements as discussed above. As discussed above, Gu teaches an overaging which necessarily includes a temperature and a time of overaging which is the same as the claimed the overaging is at a fourth temperature for a fourth time period.

Regarding Claim 9, Gu teaches the claim elements as discussed above. As discussed above, Gu teaches an example where aging is conducted at 200 degrees Celsius which is within the claimed the fourth temperature is between 150 and 290 degrees Celsius.
Gu further teaches an embodiment of heating for 10-30 hours ([0083]) which encompasses the claimed the fourth time period is between 20 and 28 hours.


Gu further teaches the solution treatment being at a temperature of 500-1100˚F  to beneficially dissolve soluble particles and enhance properties such as strength ([0072]-[0073]) with an example at 548.89˚C as discussed above. Therefore, a person having ordinary skill in the art could through routine experimentation, find the claimed value of solution aging the aluminum alloy component at 540 degrees Celsius, which is near Gu’s example, in order to dissolve soluble particles and enhance properties.

Claims 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO-2019165136-A1), hereinafter Gu, in view of Labelle et al. (WO-2019090398-A1), hereinafter Labelle.
	Regarding Claim 5, Gu teaches the claim elements as discussed above. Gu does not explicitly disclose a period of natural aging.
	Labelle teaches a heat treatment of selective laser melted aluminum alloy ([001]) including natural aging for 24 hours or less in order to minimize any negative effects, which is before artificial ageing ([013]) and following solution treatment ([011]) which overlaps the claimed second time period between 12 to 36 hours.
	It would be obvious to apply the duration of natural aging according to Labelle to the method according to Gu in order to beneficially minimize any negative effects and since Gu does not disclose a period of natural aging.



	Regarding Claim 15, Gu as modified by Labelle teaches the claim elements as discussed above. Labelle further teaches ageing being performed at 150-190˚C for 2-16 hours in order to beneficially cause precipitation hardening ([014]) which overlaps the claimed the overaging is at 190 degrees Celsius.
	It would be obvious to a person having ordinary skill in the art to apply the ageing at 150-190˚C according to Labelle to the process according to Gu in order to beneficially cause precipitation hardening as discussed above. 

	Regarding Claim 16, Gu as modified by Labelle teaches the claim elements as discussed above. As discussed above, Gu and Labelle teach durations of aging which overlap the claimed the overaging is for 5 hours. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO-2019165136-A1), hereinafter Gu, in view of Yoon et al. (US-10260136-B2), hereinafter Yoon.
	Regarding Claim 10, Gu teaches the claim elements as discussed above. Gu does not explicitly disclose a second overaging.
	Yoon teaches processing of an aluminum alloy including a secondary aging in order to beneficially form precipitates (Yoon Col. 3 L. 16-27) as desired by Gu (Gu [0138]) which overlaps the claimed the overaging is a first overaging and the method further comprises a second overaging at a fifth temperature for a fifth time period after the first overaging.
. 


Claims 1-5, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. (WO-2019090398-A1), hereinafter Labelle.
	Regarding Claim 1, Labelle teaches a method of heat treating Al-Si-Mg components made by selective laser melting ([001]) which overlaps the claimed a method of heat treating an aluminum alloy component additively manufactured from aluminum alloy powder. 
	Labelle further teaches the processing including solution treatment for 0.25-12 hours ([010]) which overlaps the claimed solution aging the aluminum alloy component at a first temperature for a first time period, wherein the first time period is less than five hours.
	Labelle further teaches the processing including artificial ageing ([014]) which overlaps the claimed overaging the aluminum alloy component after the solution aging. 

	Regarding Claim 2, Labelle teaches the claim elements as discussed above. As discussed above, Labelle teaches the solution treatment taking place for 0.25 to 12 hours which encompasses the claimed the first time period is between three hours and 45 minutes and four hours and 15 minutes.

Regarding Claim 3, Labelle teaches the claim elements as discussed above. Labelle further teaches the solution treatment being performed at 500-550˚C ([010]) which is the same as the claimed the first temperature is between 530 and 550 degrees Celsius.



Regarding Claim 5, Labelle teaches the processing including natural aging for 24 hours or less ([013]) which overlaps the claimed second time period between 12 to 36 hours.

Regarding Claim 8, Labelle teaches the claim elements as discussed above. As discussed above, Labelle teaches an overaging which necessarily includes a temperature and a time of overaging which is the same as the claimed the overaging is at a fourth temperature for a fourth time period.

Regarding Claim 13, Labelle teaches the claim elements as discussed above. As discussed above, Labelle teaches processing which overlaps the claimed solution aging the aluminum alloy component at 540 degrees Celsius for a first time period, wherein the first time period is less than five hours and overaging the aluminum alloy component after the solution aging.

	 Regarding Claim 14, Gu as modified by Labelle teaches the claim elements as discussed above. As discussed above, Gu as modified by Labelle teaches processing overlapping a natural aging for 24 hours after the solution aging and before the overaging.

	Regarding Claim 15, Labelle teaches the claim elements as discussed above. As discussed above, Labelle teaches ageing being performed at 150-190˚C, which overlaps the claimed the overaging is at 190 degrees Celsius.
	 
.


Claims 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. (WO-2019090398-A1), hereinafter Labelle, in view of Yoon et al. (US-10260136-B2), hereinafter Yoon.

Regarding Claim 10, Labelle teaches the claim elements as discussed above. Labelle does not explicitly disclose a second overaging.
	Yoon teaches processing of an aluminum alloy including a secondary aging in order to beneficially form precipitates (Yoon Col. 3 L. 16-27) as desired by Labelle (Labelle [014]) which overlaps the claimed the overaging is a first overaging and the method further comprises a second overaging at a fifth temperature for a fifth time period after the first overaging.
	It would be obvious to apply the secondary aging of Yoon to the process according to Labelle in order to beneficially form precipitates as discussed above. 

	Regarding Claim 11, Labelle as modified by Yoon teaches the claim elements as discussed above. As discussed above, Labelle teaches ageing for 2-16 hours at 150-190˚C and Yoon further teaches a second aging process, which overlaps the claimed the fourth temperature is between 150 and 190 degrees Celsius, the fourth time period is between 12 and 20 hours, the fifth temperature is between 170 and 210 degrees, and the fifth time period is between three to five hours.



Regarding Claim 19, Labelle as modified by Yoon teaches the claim elements as discussed above. As discussed above, Labelle teaches aging at 150-190 degrees Celsius for 2-16 hours which overlaps the claimed the first overaging is at 170 degree Celsius for 16 hours.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736